USCA11 Case: 21-14335      Date Filed: 08/19/2022   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14335
                   Non-Argument Calendar
                   ____________________

HENRIETTA PHILLIPS,
                                              Plaintiff-Appellant,
versus
DELTA AIR LINES, INC.,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 9:21-cv-80413-DMM
                   ____________________
USCA11 Case: 21-14335         Date Filed: 08/19/2022    Page: 2 of 5




2                      Opinion of the Court                 21-14335


Before JILL PRYOR, BRANCH, and BRASHER, Circuit Judges.
PER CURIAM:
        Henrietta Phillips appeals the district court’s grant of sum-
mary judgment to Delta Airlines, Inc., on her state-law negligence
claim based on injuries she sustained as a passenger on a Delta
flight. She argues the district court abused its discretion on several
scheduling matters and that it erred in awarding summary judg-
ment to Delta. After careful consideration, we affirm.
                      I.     BACKGROUND

       In 2019, Phillips flew on a Delta flight from Fort Lauderdale,
Florida to Raleigh, North Carolina to visit her grandchildren. She
contends that she was injured when she experienced a “violent jolt
inside the cabin,” due to Delta’s negligence in operating the aircraft
during landing. Her injuries consist of permanent back and spinal
injuries, including a compression fracture in her spine. On Febru-
ary 26, 2021, Phillips sued Delta alleging that Delta’s failure to
“train its flight crew in the safe and non-hazardous operation of its
aircraft” contributed to the hard landing.
       Despite the scheduling order’s May 19 deadline for disclos-
ing her expert witnesses, Phillips submitted her sole expert witness
on June 23, a week after Delta’s deadline for expert witness disclo-
sure. Delta filed a motion to strike the witness, which Phillips op-
posed. The district court granted the motion. At the end of Novem-
ber, the district court granted Delta’s motion for summary
USCA11 Case: 21-14335          Date Filed: 08/19/2022   Page: 3 of 5




21-14335               Opinion of the Court                         3

judgment, concluding that Phillips did not meet her burden of cau-
sation due to a lack of medical testimony. Phillips timely appealed.
                 II.    STANDARD OF REVIEW

       We review an award of summary judgment de novo, view-
ing the facts in the light most favorable to the nonmovant. See Zi-
vojinovich v. Barner, 525 F.3d 1059, 1061 (11th Cir. 2008). Sum-
mary judgment is appropriate where “there is no genuine issue as
to any material fact,” and the movant is entitled to judgment as a
matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 319, 322
(1986).
                        III.   DISCUSSION

       Although Philips raises several issues about the district
court’s scheduling order, there is only one dispositive issue on ap-
peal: whether the district court erred in awarding summary judg-
ment to Delta on Phillips’s state-law negligence claim.
        The district court granted summary judgment because Phil-
lips did not disclose a medical expert who could testify that the air-
plane’s landing caused her injuries. To establish negligence, Florida
law requires that a plaintiff show that the defendant breached a le-
gal duty owed to the plaintiff, and the plaintiff suffered actual harm
as a result of the injury that was actually and proximately caused
by the breach. Zivojinovich, 525 F.3d at 1067. Expert testimony is
required “to establish causation where the issue is beyond the com-
mon knowledge of laymen.” Benitez v. Joseph Trucking, Inc., 60
USCA11 Case: 21-14335         Date Filed: 08/19/2022     Page: 4 of 5




4                       Opinion of the Court                 21-14335

So. 3d 428, 431 (Fla. 5th DCA 2011). Under Florida law, “[s]oft tis-
sue injuries, such as lower back difficulties, are not readily observ-
able, and hence are not susceptible to evaluation by lay persons.”
Vero Beach Care Center v. Ricks, 476 So. 2d 262, 264 n.1 (Fla. 1st
DCA 1985).
        As an initial matter, Phillips contends that the district court
abused its discretion by striking the expert witness that she dis-
closed—an expert in aviation. Phillips contends that this expert tes-
timony “was of the utmost importance,” and that her case had “lit-
tle hope” in succeeding once the district court excluded her expert,
since that testimony would have created a genuine issue of mate-
rial fact. But this argument is unpersuasive because the expert she
sought to introduce was not a medical expert.
       Delta’s medical expert testified that he believed Phillips’s
fracture occurred before the flight, because “MRI scans indicated
an old fracture consistent with osteoporosis unrelated to trauma,”
and Phillips “felt no immediate pain and did not seek immediate
medical attention.” Because Phillips did not provide any medical
evidence to dispute this testimony, the district court correctly con-
cluded that summary judgment for Delta was appropriate. See Be-
nitez, 60 So. 3d at 431; Vero Beach, 476 So. 2d at 264 n.1.
       Without any evidence on causation due to her failure to in-
troduce expert medical testimony, Phillips’s negligence claim ulti-
mately fails. Accordingly, we do not address her remaining argu-
ments regarding the district court’s scheduling orders or its order
granting Delta’s motion to strike Phillips’s lay witnesses.
USCA11 Case: 21-14335     Date Filed: 08/19/2022   Page: 5 of 5




21-14335            Opinion of the Court                      5

                    IV.   CONCLUSION

      For the foregoing reasons, we AFFIRM.